Exhibit 10.1 EMPLOYMENT AGREEMENT Peerless Systems Corporation, a Delaware corporation (the “ Company ”), and Yi Tsai, a natural person (“ Employee ”) (collectively, the “ Parties ”), make this EMPLOYMENT AGREEMENT (“ Agreement ”) as of July 16, 2014. RECITALS WHEREAS, the Company wishes to employ Employee and Employee wishes to be employed by the Company. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Company and Employee agree as follows: AGREEMENT 1. Term . Mr. Tsai’s employment by the Company will be as an employee at will. 2. Duties. (a) Duties and Responsibilities . Employee will report to the Company’s Chief Executive Officer (the “ Chief Executive Officer ”) and Employee shall perform and discharge the duties which may be assigned to him from time to time by the Chief Executive Officer in connection with the conduct of the business of the Company and its subsidiaries and affiliates. Employee’s job responsibilities shall include, but not be limited to, the responsibilities set forth on Exhibit A and any other responsibilities reasonably requested or required of Employee on behalf of the Company. (b) Extent of Services and Business Activities . Employee shall devote his full-time efforts to the business of the Company and shall not devote material time to other activities except with the prior written consent of the Chief Executive Officer. Employee covenants and agrees that for so long as he is employed by the Company, Employee shall not, whether as an executive, employee, employer, consultant, agent, principal, partner, member, stockholder, corporate officer or director, or in any other individual or representative capacity, for compensation, engage in or participate in or render material services to any other person or entity, provided , however , that, notwithstanding the foregoing, Employee (a) may invest in securities of any entity, solely for investment purposes, if (x) such securities are traded on any national securities exchange or the National Association of Securities Dealers, Inc. Automated Quotation System, and (y) Employee does not, directly or indirectly, own 4.9% or more of any class of securities of such entity. (c) Location . Employee shall regularly perform his duties from the Company’s office in Stamford, Connecticut (the “ Office ”). In addition to spending time at the Office, Employee may be required to travel from time to time in order to perform his duties hereunder. 3. Compensation . (a) Base Salary . Employee shall be paid a base salary (the “ Base Salary ”) at an annual rate of one hundred and fifty thousand dollars ($150,000). The Base Salary shall be payable in installments consistent with the payroll practices established by the Company with respect to its employees. (b) Equity and Incentive Compensation. On the date approved by the Compensation Committee of the Company’s Board of Directors (the “ Board ”), the Company shall issue to Employee a total of 15,000 restricted shares (the “ Restricted Shares ”) of the Company’s common stock, par value $.001 per share (the “ Common Stock ”), and an option to purchase 15,000 shares of Common Stock (the “ Option ” and, together with the Restricted Shares, the “ Equity Awards ”). The Option shall have an exercise price equal to the closing price of the Common Stock on the Nasdaq Capital Market on the grant date. The Restricted Shares and Option shall each vest upon the Company’s timely filing of its annual report on Form 10-K for the fiscal year ending January 31, 2015 (the “ 2015 Filing ”) with the U.S. Securities and Exchange Commission (the “
